Citation Nr: 0816922	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  01-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
muscle strain, post-operative right L-5 lumbar disc excision, 
and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the New Orleans, 
Louisiana Regional Office (RO).

The Board remanded the case in June 2003, June 2005, and 
December 2005.  Thereafter, in August 2006, the Board denied 
the claim.  Pursuant to a Joint Motion, the Board's decision 
was remanded back to the Board by the United States Court of 
Appeals for Veterans Claims (CAVC) in January 2008 for 
readjudication by the Board.

The veteran's attorney raised a claim for entitlement to 
total disability based on individual unemployability in an 
April 2008 written statement.  This claim is referred back to 
the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination conducted in February 2006 
indicated that the neurological findings were suggestive of 
peripheral neuropathy that was unrelated to lumbar spine 
disease and that there was no sign of root impingement.  

However, prior examinations indicated otherwise.  
Specifically, a June 1997 electromyography (EMG) showed 
"evidence of active nerve denervation and reinnervation in 
associated distal muscles" and stated that the results were 
"suggestive of radiculopathy."  A June 2000 examination 
report indicated the EMG in 1997 showed radiculopathy with 
active denervation and the examiner found degenerative joint 
disease of the lumbar spine and radiculopathy of the right 
leg.  In addition, a September 2001 VA examination found 
degenerative joint disease of the lumbar spine status post 
diskectomy with residual sciatica and neuropathy.  Finally, a 
July 2005 VA examination report stated:  "This is all 
related to radiculopathy which is coming from the back and 
patient has a symptomatic pain in the testicle, which will 
indicate again a nerve root involvement."

As a result of these conflicting reports regarding the 
symptoms associated with the veteran's service-connected low 
back disability, a new examination is necessary to determine 
what symptoms are related to the service-connected 
disability, especially as to symptoms of neurological 
impairment.  Where there are service-connected and non 
service-connected disabilities affecting the same bodily part 
or system, medical evidence is required to permit the Board 
and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the non 
service-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
from any other diagnosed disorder, VA must consider all 
symptoms in the adjudication of the claim.  As such, unless a 
VA examiner, based on his or her review of the record, 
concludes that some of the veteran's neurological symptoms 
are unrelated to his service-connected lumbar muscle strain, 
post-operative right L-5 lumbar disc excision and 
degenerative joint disease, those symptoms that cannot be 
distinguished from his service-connected disorder must be 
considered in the evaluation of this disability.  Id. at 182.

In view of the foregoing, the Board finds that a more recent 
VA orthopedic examination is warranted.  Id; 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner must 
distinguish, to the extent possible, the symptoms and/or 
degree of impairment due to the veteran's service-connected 
low back disability from those attributable to non service-
connected disorders.  Waddel, supra; Mittleider, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the current severity of his service-
connected low back disability.  Have each 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have each examiner distinguish, 
to the extent possible, the symptoms 
and/or degree of impairment due to the 
veteran's service-connected low back 
disability from non service-connected 
disorders.  The neurologic examiner should 
specifically stated whether it is at least 
as likely as not that any neurological 
manifestations found are attributable to 
the veteran's service-connected low back 
disorder.  Each examiner is requested to 
provide a rationale for any opinion 
provided.  If a clinician is unable to 
answer any question presented without 
resort to speculation, he or she should so 
indicate.

2.  Review the examination report(s) and 
if they are in any way inadequate return 
them for revision.

3.  Thereafter, readjudicate the issue on 
appeal, considering Mittleider v. West, 11 
Vet. App. 181 (1998), and if the veteran's 
claim remains denied issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

